Citation Nr: 9907439	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability evaluation due to 
service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of May 1996, and 
March 1997, from the Jackson, Mississippi, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


REMAND

A review of the record indicates that the veteran filed an 
initial claim for service connection for an injury to the 
cervical spine in December 1976.  Service connection was 
denied by a rating decision of April 1977.  It was noted that 
the veteran had a preservice cervical spine injury, and no 
aggravation was found.  The veteran did not appeal this 
decision.

In August 1984 he again claimed service connection for a 
cervical spine injury.  This was denied in a rating decision 
of August 1984.   In an April 1985 decision, the Board 
remanded the claim for examination.  In a March 1987 decision 
the Board found that the veteran had abandoned his claim by 
failing to report for scheduled examinations in May and 
October 1985 and May and August 1986.

In November 1995 the veteran claimed compensation in 
accordance with 38 U.S.C.A. § 1151 for cervical strain, 
secondary to falling down on a VA basketball court during a 
stay for alcohol rehabilitation treatment.  A rating decision 
of April 1996 established compensation for cervical strain 
and assigned an evaluation of 10 percent.

The record reveals that the veteran's claims for an increased 
rating and TDIU appear to be based primarily on 
symptomatology related to his nonservice connected neck 
disability, and not to his cervical strain.  The Board finds 
that a medical examination, with an opinion which 
differentiates between the symptomatology produced by these 
separate disorders, would be helpful.

The Board also finds that the claim for TDIU is inextricably 
intertwined with the claim for an increased rating for 
cervical strain.  The TDIU claim can not, therefore, be 
decided until development of the increased rating issue is 
completed.

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
cervical spine examination to determine 
the extent of disability produced by 
cervical strain, for which compensation 
has been authorized under 38 U.S.C.A. 
§ 1151.  The examiner should be 
specifically requested to differentiate 
the symptomatology attributable to the 
cervical strain, as opposed to that 
attributable to the veteran's nonservice 
connected cervical spine injury with 
fusion C6-7.  The claims folder should be 
made available to the examiner for review 
before the examination.  

2.  The RO should contact the veteran in 
reference to his apparent attempts to 
reopen his claim for service connection, 
caused by aggravation, of the nonservice 
connected neck disability.  He should be 
advised to submit any new and material 
evidence he has regarding that claim.

Upon completion of the above listed item the RO should review 
the veteran's claims for an increased rating for cervical 
strain and for TDIU.  If the result remains adverse, the RO 
should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate consideration.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


